U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 SEC File Number 0-23391 CUSIP Number 98375 P NOTICE OF LATE FILING (Check One): [ X ] Form 10-K [ ] Form 11-K [ ] Form 20-F [] Form 10-QSB [ ] Form N-SAR For Period Ended:June 30, 2010 If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A Part IRegistrant Information Full Name of Registrant: XFORMITY TECHNOLOGIES, INC. Former Name if Applicable: Address of Principal Executive Office (Street and Number): 4100 Spring Valley Road, Suite 800 Dallas, TX75244 Part IIRules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12(b)-25(b), the following should be completed. (Check box if appropriate) (a) [ ] The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) [X] The subject annual report or semi-annual report/portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report/portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) [ ] The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part IIINarrative State below in reasonable detail the reasons why form 10-K, 11-K, 20-F, 10-QSB or N-SAR or portion thereof could not be filed within the prescribed time period. The Registrant is unable to file its Annual Form 10-K within the prescribed time period because the Company has not completed the preparation of its audited financial statements for the fiscal year. Part IVOther Information (1)Name and telephone number of person to contact in regard to this notification Jack Rabin 707 Skokie Blvd. Suite 500 Northbrook,Illinois 60062 (847) 272-4216 (2)Have all other period reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X ] Yes [ ] No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes [X] No If so; attach an explanation of the anticipated change, both narratively and quantitively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. XFORMITY TECHNOLOGIES, INC. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:September 28, 2010 By:/s/ Chris Ball Chris Ball, CEO 1
